The opinion of the Court was delivered by
Collamer, J.
Services rendered, or money paid for the joint benefit of two or more, at the request of either of them, maybe recovered of them jointly. Downer and Sanborn had been co-partners and had dissolved, but, of course, they remained the joint owners of the co-partnership demands, and jointly liable for the demands against it. The case states that Sanborn had been the active, partner, but that on the *531dissolution the demands were put into the hands of Downer.” But there is no intimation that they were sola or assigned to Downer; or that Sanborn had parted with any' interest therein. Downer employed the plaintiff to collect the demands; and, undoubtedly, the plaintiff should make his charges against, and collect his charges and disbursements of the two joint owners of the demands. He charged the costs of the levy of an execution on land. Was this different from his agreement with Downer ? That agreement deprived him of the right to charge costs, except officers’ fees, on uncollected demands. This execution was collected by a levy on land, and thereby the whole pay, including this cost, went to the defendants, and they must pay the plaintiff.
B. N. Davis and J. Bell, for plaintiff.
J. R. Skinner, L. B. Peck and W. TJpliam, for defendants.
The claim for the hay, which was sued against Sanborn alone, was clearly the joint debt of the defendants ; and the plaintiff, who attended to it as attorney for them, is entitled to his pay of them jointly, therefor; and for the money by him paid on the judgment, which was recovered in that action. As between these defendants, it is of no consequence that the action was, in form, against Sanborn only. It is of no consequence to the defendants, which of them paid it, as it would go into the final settlement between them, and have the same ultimate effect; for this case contains no suggestion but that both the defendants, and their co-partnership, are all perfectly solvent.
The whole argument for the defendants seems to have gone on grounds that do not appear in the case, that is, that the demands were sold to Downer, and that Sanborn was insolvent.
Judgment affirmed.